Exhibit 10.2

 

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into as of May 8, 2001 (the "Effective
Date"), by and between Travelzoo.com Sales, Inc., a California corporation (the
"Company"), with principal corporate offices at 800 West El Camino Real, Suite
180, Mountain View, California 94040, and Shirley Tafoya, whose address is
currently xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx ("Employee"). The Company and
Employee are collectively referred to herein as “the Parties.”

WHEREAS, the Company desires to retain Employee as Vice President Advertising
Sales, and Employee desires to perform such service for the Company, on the
terms and conditions as set forth herein;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
parties as follows:

 

1.

Duties and Scope of Employment.

(b)        Position. Employee shall be employed as Vice President Advertising
Sales.

(b)        Duties. Employee shall report directly to the Chief Executive Officer
(or such other persons designated by the Company) and shall perform all duties
and obligations of Vice President Advertising Sales (or such other duties
assigned to Employee from time to time by the Chief Executive Officer or the
Board of Directors). During the term of Employee’s employment with the Company,
Employee shall devote her full time, skill and attention to her duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use her best efforts to further the business of
the Company. During the term of the Agreement, Employee agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Board, except that
this provision shall not be interpreted to prohibit Employee from involvement in
any charitable or community activity/organization that she is currently involved
in and that does not materially interfere with her ability to perform her duties
under this Agreement. Employee shall be permitted, to the extent such activities
do not materially and adversely affect the ability of Employee to fully perform
her duties and responsibilities hereunder, to (i) manage Employee's personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees, and (iii) with the consent of the Board of Directors (which consent
shall not be unreasonably withheld), serve as a member of the board of directors
of any noncompeting business.

2.            Nature of Employment. Employee agrees not to leave or discontinue
her employment with the Company during the first six (6) months of her
employment. Employee understands that if she resigns during the first six (6)
months of employment in violation of this Agreement, the provisions of this
Agreement shall be null and void and she shall only receive the “Base Salary”
(as defined below) and benefits earned as of the date of termination. The
Company

 

--------------------------------------------------------------------------------

 

agrees not to terminate Employee during the first six (6) months of employment
with the Company, subject to the provisions of 2(a) and (b) below. After the six
month period has ended, Employee will become an “at-will" employee which means
that the employment relationship may be terminated at any time, with or without
cause, at the option of either the Company or Employee, upon two weeks written
notice to the other party.

(a)          Termination by Company without Cause. If Employee is terminated by
the Company without Cause (as defined in paragraph 2(c)) during the initial six
(6) months of employment, Employee shall receive the “Base Salary” for the
remaining portion of the six (6) month period in exchange for executing a
general release of claims as to the Company. If Employee is terminated after the
initial six (6) months of employment, Employee shall receive only her Base
Salary and benefits earned through the date of termination.

(b)          Termination of Employee following a “Change of Control”. If
Employee’s employment is terminated at any time due to a “Change of Control”, as
hereinafter defined, or if Employee is not offered a position of comparable pay
and responsibilities in the same geographic area in which she worked immediately
prior to the Change of Control, Employee shall receive her “Base Salary” and
medical benefits for a six (6) month period in exchange for executing a general
release of claims as to the Company. For purposes of this Agreement, “Change of
Control” means (i) a merger, consolidation, reorganization or other transaction
in which the Company does not survive and in which securities possessing more
than 50% of the total combined voting power of the Company’s outstanding voting
securities are transferred or issued to a person or persons different from the
persons holding those securities immediately prior to such transaction, or (ii)
the sale, transfer or other disposition of all or substantially all of the
Company’s assets.

(c)          Termination for Cause. If Employee is terminated for “Cause” as
defined herein at any time, Employee will receive only payment of her Base
Salary and benefits through the date of termination. For purposes of this
Agreement, “Cause” is defined as (i) gross misconduct by Employee that is
materially injurious to the Company’s business; (ii) the commission by Employee
of a felony; or (3) the willful failure or refusal of the Employee, following
receipt of an explicit directive from the Company, to comply with the material
terms of this Agreement.

 

3.

Compensation and Fringe Benefits

(a)          Base Salary. Employee will receive a base salary at the annualized
rate of $160,000.00 (the "Base Salary"), which shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual and
applicable required withholding. Employee understands and agrees that neither
her job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of this Agreement.

(b)          Incentive Compensation. In addition to the base salary, Employee
will receive a 1.0% commission on net advertising revenues generated from the
sales of advertising on the Travelzoo website at www.Travelzoo.com and the
Travelzoo Top 20 newsletter. For purposes of this Agreement, “net advertising
revenue” is defined as:

 

--------------------------------------------------------------------------------

 

Net advertising revenues consist of revenues derived from the sales of display
advertising, text listings, and banner advertising after agency commissions and
discounts. Advertising revenues are recognized in the period in which the
advertisement is displayed, provided that evidence of an arrangement exists, no
significant obligations remain at the end of the period, and the collection of
the resulting receivable is reasonably assured. If advertising is displayed
within one month, revenues are recognized at the end of the display period. If
advertising is displayed over two or more months, revenues are recognized
ratably over the period. To the extent that the minimum guaranteed impressions
are not met during the contract period, the Company defers recognition of the
corresponding revenues until guaranteed impressions are achieved. Fees for
banner advertising are recognized based on the number of impressions displayed
or click-throughs delivered during the period. The Company has outsourced part
of their advertising sales and production activities to DoubleClick, Inc. Under
the terms of the agreement with DoubleClick, the Company recieves a portion of
the revenue received by DoubleClick from customers for the display of
advertising on the Travelzoo website. The company records these revenues on a
net basis.

The commission shall be paid at the end of each month following a fiscal quarter
of the Company and will be determined by the Company’s accounting department in
accordance with generally accepted accounting principals, as consistently
applied. All commission payments will be subject to the usual and applicable
required withholding. If Employee’s employment terminates, for whatever reason,
she will receive payment for all commission earned as of the date of
termination. However, the payment will not be made until the end of the month
following the fiscal quarter in which her employment is terminated.

(c)         Management Bonus. Employee is also eligible for a separate quarterly
management bonus plan. For every quarter that the Company meets the respective
quarter's revenue target as specified in the Master Budget for Travelzoo, the
Company will pay Employee a bonus of $10,000. Whether or not the revenue target
numbers have been met will be determined by the Company’s accounting department
in accordance with generally accepted accounting principals, as consistently
applied. The Company reserves the right to update the Master Budget at any time.
Company shall notify Employee of any changes of the revenue goals set in the
Master Budget. Any payments resulting from the Management Bonus Plan shall be
made at the end of each month following a fiscal quarter of the Company and will
be subject to the usual and applicable required withholding. If Employee resigns
or is terminated for cause, she shall not be eligible for any portion of this
management bonus.

(d)        Vacation and Holiday Pay. Employee shall receive three weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides eight (8) paid holidays each year, along with two (2) “floating
holidays” which can be used by Employee at any time.

(e)         Other Benefits. Employee will be entitled to participate in or
receive such benefits under the Company's employee benefit plans and policies
and such other benefits which may be made available as in effect from time to
time and as are provided to similarly situated employees

 

--------------------------------------------------------------------------------

 

of the Company, subject in each case to the generally applicable terms and
conditions of the plans and policies in question.

4.            Expenses. The Company will pay or reimburse Employee for
reasonable travel, entertainment or other expenses incurred by Employee in the
furtherance of or in connection with the performance of Employee's duties
hereunder in accordance with the Company's established policies.

 

5.

Certain Covenants.

 

(a)

Intellectual Property Rights.

(i)          Employee agrees that the Company will be the sole owner of any and
all of Employee's "Discoveries" and "Work Product," hereinafter defined, made
during the term of her employment with the Company, whether pursuant to this
Agreement or otherwise. For purposes of this Agreement, "Discoveries" means all
inventions, discoveries, improvements, and copyrightable works (including,
without limitation, any information relating to the Company's software products,
source code, know-how, processes, designs, algorithms, computer programs and
routines, formulae, techniques, developments or experimental work,
work-in-progress, or business trade secrets) made or conceived or reduced to
practice by Employee during the term of her employment by the Company, whether
or not potentially patentable or copyrightable in the United States or
elsewhere. For purposes of this Agreement, "Work Product" means any and all work
product relating to Discoveries.

(ii)        Employee shall promptly disclose to the Company all Discoveries and
Work Product. All such disclosures must include complete and accurate copies of
all source code, object code or machine-readable copies, documentation, work
notes, flow-charts, diagrams, test data, reports, samples, and other tangible
evidence or results (collectively, "Tangible Embodiments") of such Discoveries
or Work Product. All Tangible Embodiments of any Discoveries or Work Project
will be deemed to have been assigned to the Company as a result of the act of
expressing any Discovery or Work Product therein.

(iii)       Employee hereby assigns and agrees to assign to the Company all of
her interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee's identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee's employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee's agreement to assign to the Company any of her rights as set forth in
this Section 5(a)(iii) shall not apply to any invention that qualifies fully
under the provisions of California Labor Code Section 2870, where no equipment,
supplies, facility or trade secret information of the Company was used and that
was developed entirely upon Employee's own time,

 

--------------------------------------------------------------------------------

 

and (i) that does not relate to Company business or to the Company's actual or
anticipated research or development, or (ii) that does not result from any work
performed by Employee for the Company.

(iv)       At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company's interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as her agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee's signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in her behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.

(v)        To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
"work made for hire" or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee's other obligations to assign intellectual property rights under this
Agreement.

(vi)       The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee's employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee's employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, her assignees
permitted under this Agreement, executors, administrators, and other
representatives.

 

(b)

Exposure to Proprietary Information.

(i)          As used in this Agreement, "Proprietary Information" means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term "Proprietary Information" does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.

 

--------------------------------------------------------------------------------

 

(ii)        In recognition of the special nature of her employment under this
Agreement, including her special access to the Proprietary Information, and in
consideration of her employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.

 

(c)

Use of Proprietary Information; Restrictive Covenants.

(i)          Employee acknowledges that the Proprietary Information constitutes
a protectible business interest of the Company, and covenants and agrees that
during the term of her employment, whether under this Agreement or otherwise,
and after the termination of such employment, she will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of her duties for the Company.

(ii)        Employee will not, during the term of this Agreement or, solely with
respect to clauses 2 and 3 of this subparagraph (ii), for a period of one year
thereafter (the “Restricted Period”), anywhere within the United States (the
"Restricted Territory"), directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise):

1.           except on behalf of the Company, solicit any person or entity who
is, or was at any time during the twelve-month period immediately prior to the
termination of Employee's employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or

2.           solicit for employment any person who is, or was at any time during
the twelve-month period immediately prior to the termination of Employee's
employment with the Company, an employee of the Company.

(d)        Scope/Severability. The Parties acknowledge that the business of the
Company is and will be national and international in scope and thus the
covenants in this Section 5 would be particularly ineffective if the covenants
were to be limited to a particular geographic area of the United States. If any
court of competent jurisdiction at any time deems the Restricted Period
unreasonably lengthy, or the Restricted Territory unreasonably extensive, or any
of the covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).

(e)        Return of Company Materials upon Termination. Employee acknowledges
that all records, documents, and Tangible Embodiments containing or of
Proprietary Information

 

--------------------------------------------------------------------------------

 

prepared by Employee or coming into her possession by virtue of her employment
by the Company are and will remain the property of the Company. Upon termination
of her employment with the Company, Employee shall immediately return to the
Company all such items in her possession and all copies of such items.

 

6.

Equitable Remedies.

(a)        Employee acknowledges and agrees that the agreements and covenants
set forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary
for the protection of the Company's business interests, that irreparable injury
will result to the Company if Employee breaches any of the terms of said
covenants, and that in the event of Employee's actual or threatened breach of
any such covenants, the Company will have no adequate remedy at law. Employee
accordingly agrees that, in the event of any actual or threatened breach by her
of any of said covenants, the Company will be entitled to immediate injunctive
and other equitable relief, without bond and without the necessity of showing
actual monetary damages. Nothing in this Section 6 will be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of any damages that it
is able to prove.

(b)        Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.

(c)         In the event of any judicial determination that any of the covenants
in Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.

7.            Representation and Warranties. Employee represents and warrants to
the Company that Employee is under no contractual or other restriction or
obligation that is materially inconsistent with the execution of this Agreement,
the performance of her duties hereunder, or the rights of the Company hereunder,
including, without limitation, any development agreement, non-competition
agreement or confidentiality agreement previously entered into by Employee.

8.            Company Property. Upon the termination of Employee’s employment
with the Company at any time and for any reason, or upon the Company’s written
request at any time and for any reason, Employee shall promptly return all
Company property to the Company, without keeping any copy of such Company
property for herself or any other entity or individual (other than personal
notes and rolodex).

9.            Assignment. This Agreement shall be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Employee upon
Employee's death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, "successor" shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to

 

--------------------------------------------------------------------------------

 

this Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.

10.          Notices. All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or their successors in interest at the addresses listed above, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid.

11.          Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

12.         Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee's employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee's employment relationship with
the Company.

 

13.

Resolution of Disputes Regarding Employment.

(a)        The Parties agree to submit any dispute or controversy arising out
of, relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator.

(b)        If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either party may
submit the matter to binding arbitration, to the extent permitted by law, to be
held in or near San Jose, California in accordance with the National Rules for
the Resolution of Employment Disputes then in effect of the American Arbitration
Association (the "Rules"). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's decision in any court having jurisdiction. Employee
shall only pay the share of costs and fees incurred in the arbitration (i.e.,
filing fees and transcript costs) that she would normally pay in the course of
litigation. All other fees and costs, including the arbitrators’ fees, shall be
borne by the Company. The parties shall be responsible for their own attorneys’
fees and costs, except that the arbitrator may award the prevailing party in any
such attorneys’ fees and costs incurred in connection therewith.

(c)        The arbitrator shall apply California law to the merits of any
dispute or claim, without reference to rules of conflict of law. This Agreement
to arbitrate specifically includes (without limitation) all claims under or
relating to any federal, state or local law or regulation prohibiting
discrimination, harassment or retaliation based on race, color, religion,
national origin,

 

--------------------------------------------------------------------------------

 

sex, age, disability, or any other condition or characteristic protected by law;
demotion discipline, termination or other adverse action in violation of any
contract, law or public policy; entitlement to wages or other economic
compensation; and any claim for personal, emotional, physical, economic or other
injury. This Agreement to arbitrate does not apply, however, to any legal action
by the Company seeking injunctive relief for unfair competition or breach of any
Company policies regarding the protection of Company property, trade secrets or
confidential information as set forth in Paragraph 5. This Agreement also does
not apply to any claims by Employee: (a) for workers’ compensation benefits; (b)
for unemployment insurance benefits; (c) under a benefit plan where the plan
specifies a separate arbitration procedure; (d) filed with an administrative
agency which are not legally subject to arbitration under this Agreement; or (e)
which are otherwise expressly prohibited by law from being subject to
arbitration under this Agreement.

(d)        Employee hereby expressly consents to the personal jurisdiction of
the state and federal courts located in Santa Clara County, California or the
Northern District of California for any action or proceeding arising from or
relating to this Agreement and/or relating to any arbitration in which the
Parties are participants.

(e)        Employee understands that nothing in this Section modifies Employee's
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.

(f)         Employee has read and understands Section 13, which discusses
arbitration. and understands that by signing this agreement, she agrees to
submit any future claims arising out of, relating to, or in connection with this
agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof to binding arbitration to the extent permitted by law,
and that this arbitration clause constitutes a waiver of employee's right to a
jury trial and relates to the resolution of all disputes relating to all aspects
of the employer/employee relationship.

(g)        The Parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator.

14.          No Oral Modification, Cancellation or Discharge. This Agreement may
only be amended, canceled or discharged in writing signed by Employee and the
Company.

15.          Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.

 

 

COMPANY:

 

 

 

TRAVELZOO.COM SALES, INC.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Name

 

 

 

EMPLOYEE:

 

 

 

 

 

Shirley Tafoya

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

ADDENDUM TO EMPLOYMENT AGREEMENT

This Addendum to the Employment Agreement entered into by and between Travelzoo
USA, Inc. (the "Company") and Shirley Tafoya ("Employee") on July 1, 2004 (the
“Agreement") revises, amends and modifies the Agreement as follows:

 

1.

Effective July 1, 2004, Paragraph 3 is hereby revised to reflect an increase to
the annualized Base Salary and the discontinuation of the quarterly Executive
Bonus plan:

 

“3.

Compensation and Fringe Benefits.

(a)         Base Salary. Employee will receive a base salary at the annualized
rate of $230,000.00 (the "Base Salary"), which shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual and
applicable required withholding. Employee understands and agrees that neither
her job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of this Agreement.

(b)        Incentive Compensation. In addition to the Base Salary, Employee will
receive a capped 1.0% commission on net advertising revenues generated from the
sales of advertising on the Travelzoo website and the Top 20 newsletter. The
commission is capped at 1.0% of the net advertising revenues in Q2 2003. For
purposes of this Agreement, “net advertising revenue” is defined as:

Net advertising revenues consist of revenues derived from the sales of display
advertising, text listings, and banner advertising after agency commissions and
discounts. Advertising revenues are recognized in the period in which the
advertisement is displayed, provided that evidence of an arrangement exists, no
significant obligations remain at the end of the period, and the collection of
the resulting receivable is reasonably assured. If advertising is displayed
within one month, revenues are recognized at the end of the display period. If
advertising is displayed over two or more months, revenues are recognized
ratably over the period. To the extent that the minimum guaranteed impressions
are not met during the contract period, the Company defers recognition of the
corresponding revenues until guaranteed impressions are achieved. Fees for
banner advertising are recognized based on the number of impressions displayed
or click-throughs delivered during the period.

The commission shall be paid at the end of each month following a fiscal quarter
of the Company and will be determined by the Company’s accounting department in
accordance with generally accepted accounting principals, as consistently
applied. All commission payments will be subject to the usual and applicable
required withholding. If Employee’s employment terminates, for whatever reason,
she will receive payment for all commission earned as of the date of
termination. However, the payment will not be made until the end of the month
following the fiscal quarter in which her employment is terminated.

 

--------------------------------------------------------------------------------

 

Additionally, the employee is eligible to participate in any executive bonus
programs offered. Details of the plan will be distributed upon Board approval.

(c)         Vacation and Holiday Pay. Employee shall receive four weeks of paid
vacation per year, which accrues over the course of the year. In addition, the
Company provides eight (8) paid holidays each year, along with two (2) “floating
holidays” which can be used by Employee at any time.

(d)        Other Benefits. Employee will be entitled to participate in or
receive such benefits under the Company's employee benefit plans and policies
and such other benefits which may be made available as in effect from time to
time and as are provided to similarly situated employees of the Company, subject
in each case to the generally applicable terms and conditions of the plans and
policies in question."

Except as expressly set forth herein, all other terms of the Agreement remain in
full force and effect.

 

TRAVELZOO USA, INC.

 

SHIRLEY TAFOYA

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Date:

 

 

Date:

 

 



--------------------------------------------------------------------------------

 

2007 ADDENDUM TO EMPLOYMENT AGREEMENT

This 2007 Addendum to the Employment Agreement entered into by and between
Travelzoo Inc. (the "Company") and Shirley Tafoya ("Employee") as amended by an
Addendum to the Employment Agreement on July 1, 2004 (the “Agreement"), revises,
amends and modifies the Agreement as follows:

 

1.

Effective April 1, 2007, Paragraph 3 Compensation and Fringe Benefits, (a) Base
Salary, is hereby revised to reflect a Salary at the annualized rate of Five
Hundred Eighteen Thousand Ten and 36/100ths Dollars ($518,010.36).

 

2.

Effective April 1, 2007, Paragraph 3 Compensation and Fringe Benefits, (b)
Incentive Compensation, is hereby deleted. The Employee agrees to the deletion
of Paragraph 3(b) to reflect the discontinuation of the Incentive Compensation
commission plan and the incorporation of the payment as part of the increase in
the Salary reflected in the changes to Paragraph 3(a) above.

Except as expressly set forth herein, all other terms of the Agreement remain in
full force and effect.

 

 

TRAVELZOO INC.

 

SHIRLEY TAFOYA

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 